DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 05/31/2022.
Claims   1, 9, and 17  have been amended by Applicant.
Claims    2, 3, 10, 11, 18, and 19 were previously presented by Applicant.
Claims    4, 8, 12, and 16 have been cancelled by Applicant.
Claims    5 - 7, 13 - 15, and 20  remain as original.
Claims   1 - 3, 5 - 7, 9 - 11, 13 - 15, and 17 - 20 are pending and have been examined.

Examiner Amendment
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Aileen MO on August 15, 2022.


Allowable Subject Matter

Claims     1 - 3, 5 - 7, 9 - 11, 13 - 15, and 17 - 20     are allowed. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 35 USC 101 rejection has been withdrawn due to Applicant's arguments and amendments. The invention claims a practical improvement to computer technology, as follows: 
The Applicant has claimed, in ordered combination, that, in the context of an ongoing online financial platform transaction, it uses a computer driven statistical analyses of various risk control criteria, seeing which of those criteria meet certain conditions vis a vis policies, categorizing these several risks, analyzing risk ratios relative to the total risks monitored, automatically determining in view of risks whether or not to go through with the transaction, going through with the transaction if warranted risk-wise, and, if not then warranted, automatically reanalyzing the situation after a time period, and still going through with the transaction if then warranted.
The following are the actual claim limitations which overcome the prior 35 USC 101 rejection. The applicant has claimed, in ordered combination:
monitoring, by a computer, types and numbers of risk-control commands issued by a risk-control system, wherein the risk-control commands correspond to transactions associated with users which receive service from an online financial platform;
obtaining statistics associated with the monitored risk-control commands;
determining, based on the obtained statistics, whether a subset of risk-control commands meets an anomaly condition, wherein the subset comprises at least one of: a particular type of risk-control command; and a particular type of risk-control command associated with a particular set of a plurality of sets of risk-control policies,
wherein the plurality of sets include at least one of: a first set for identifying risks associated with fund transfers; a second set for identifying risks associated with deposits; and a third set for identifying risks associated with withdrawals, 
wherein the anomaly condition is based on the obtained statistics and a ratio between a number of risk-control commands within the subset and a total number of risk-control commands issued by the risk-control system over a predetermined time interval, wherein the anomaly condition specifies a higher threshold and a lower threshold, 
in response to determining that the subset of risk-control commands does not meet the anomaly condition, forwarding the subset of risk-control commands to the online financial platform to facilitate the online financial platform in performing corresponding transactions according to the subset of risk-control commands; 
in response to determining that the subset of risk-control commands meets the anomaly condition, preventing the subset of risk-control commands from being forwarded to the online financial platform;
subsequent to preventing the subset of risk-control commands from being forwarded to the online financial platform, continuing to monitor the subset of risk-control commands to determine whether the subset of risk-control commands no longer meets the anomaly condition; and   
in response to determining that the subset of risk-control commands no longer meets the anomaly condition, forwarding the subset of risk-control commands to the online financial platform.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art fails to teach nor render obvious the limitations of the independent claims. The applicant has claimed, in ordered combination:
monitoring, by a computer, types and numbers of risk-control commands issued by a risk-control system, wherein the risk-control commands correspond to transactions associated with users which receive service from an online financial platform;
obtaining statistics associated with the monitored risk-control commands;
determining, based on the obtained statistics, whether a subset of risk-control commands meets an anomaly condition, wherein the subset comprises at least one of: a particular type of risk-control command; and a particular type of risk-control command associated with a particular set of a plurality of sets of risk-control policies,
wherein the plurality of sets of risk-control policies identify risks associated with a particular type of transaction, 
wherein the plurality of sets include at least one of: a first set for identifying risks associated with fund transfers; a second set for identifying risks associated with deposits; and a third set for identifying risks associated with withdrawals, 
wherein the first set further includes at least one of: a first policy for dealing with fraud risk; a second policy for dealing with money-laundering risk; and a third policy for dealing with identity theft risk, and
wherein the anomaly condition is based on the obtained statistics and a ratio between a number of risk-control commands within the subset and a total number of risk-control commands issued by the risk-control system over a predetermined time interval, wherein the anomaly condition specifies a higher threshold and a lower threshold, and wherein the subset of risk-control commands meets the anomaly condition if the number or the ratio is greater than the higher threshold or less than the lower threshold;
in response to determining that the subset of risk-control commands does not meet the anomaly condition, forwarding the subset of risk-control commands to the online financial platform to facilitate the online financial platform in performing corresponding transactions according to the subset of risk-control commands; 
in response to determining that the subset of risk-control commands meets the anomaly condition, preventing the subset of risk-control commands from being forwarded to the online financial platform;
subsequent to preventing the subset of risk-control commands from being forwarded to the online financial platform, continuing to monitor the subset of risk-control commands to determine whether the subset of risk-control commands no longer meets the anomaly condition; and   
in response to determining that the subset of risk-control commands no longer meets the anomaly condition, forwarding the subset of risk-control commands to the online financial platform.

Claims   1 - 3, 5 - 7, 9 - 11, 13 - 15, and 17  are allowed because the references individually and in combination constituting the closest prior art of record (Aquino (US20160104163A1, together with those references set forth in the Conclusion) all fail to teach or otherwise render obvious the claim limitations in this application when said limitations are considered as an ordered combination. Moreover, the claims as a whole, in ordered combination, are non-obvious combinations of the above citations because the examiner would have to improperly use said claims as a road map to combine potentially obvious individual claim limitations from this or that case citation(s) together. All citations expressly considered vis a vis this allowance are summarized below.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following prior art made of record is considered pertinent to applicant's disclosure. See Form 892 attached hereto.
Aquino (US20160104163A1) - In certain embodiments, a computer-implemented method includes determining, by a processor, characteristics of a new transaction and processing, by the processor, the characteristics of the new transaction using a risk assessment model. The risk assessment model is generated using an iterative training process that processes, over time, historical transactions to train the risk assessment model based on characteristics of historical transactions and associated risk assessment analysis of the historical transactions. The method includes generating, by the processor, a risk assessment indicator for the new transaction based on processing the characteristics of the new transaction using the risk assessment model. The risk assessment indicator indicates a degree of risk of the new transaction.
Enzaldo (US20130132275A1) -  A money transfer system includes a risk assessment system and a risk modeling system. The risk assessment system uses rules engines and Z scores to assess, on a real time basis, risk factors associated with money transfers. The risk modeling system develops risk scores based on historical transaction data in order to create a risk model. The risk model may be analyzed over time to refine the rules engines and take other actions to understand and reduce the risk of improper activity in connection with money transfers.
Gilder (US20130138563A1) -  A computer implemented method, a system, and software provides a new processing origination model allowing a new 6th party in payment processing systems and networks, to inspect transactions before they are authorized, enabled or further processed by the payment or settlement network. This new processing delivery system and method may limit or reduce the service operators risk exposure to a defined limit, thereby improving the service providers' ability to manage a known and quantifiable risk level per merchant while limiting the system implementer's total amount of risk and improving both the speed of underwriting and merchant approval process.
Knudson (US20080301040A1) - Methods and systems are provided for evaluating the risk of conducting financial transaction such as money transfers through representatives. In one embodiment, information generated by a money transfer system regarding a plurality of financial transactions conducted by one or more representatives are received, records of the information are stored in a transaction database, a risk processor is configured to access the transaction database and retrieve risk element data related to transactions conducted by the representative and an analysis of the risk element data is performed using the risk processor. The risk processor may be configured to process the risk element data into one or more risk element values and to calculate a Transaction Risk Index for the representative by comparing one or more of the risk element values to an appropriate risk proxy.
Fisher (US8600873B2) -  A system, apparatus, and method for providing real-time or pseudo real-time processing of transactions for a set of clients using a common or partially common rule base. Each client is assigned to a tier or category with the tier or category defined by specified performance criteria. In some embodiments, the specified performance criteria includes a false positive ratio (FPR). A rule for processing transactions is defined as a combination of an interval of a scoring range of a first risk assessment scoring system and an interval of a scoring range of a second risk assessment scoring system. A proposed rule is tested by determining if its performance falls within a defined range of the performance criteria when applied to data for previous transactions. If application of the rule satisfies the performance criteria, then the rule is accepted as part of the rule base for that tier or category of clients. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/MATTHEW COBB/Examiner, Art Unit 3698                                                                                                                                                                                                        
 /BRUCE I EBERSMAN/ Primary Examiner, Art Unit 3698